

Date:  January 15, 2010


Sinobiopharma, Inc.
8 Zhong Tian Road
Nantong City, Jiangsu Province
People’s Republic of China 226009


Re:  Subscription Agreement


Dear Sirs:


This agreement sets forth the terms on which the undersigned (the “Subscriber”)
agrees to purchase shares (the “Shares”) of common stock, par value $0.0001 per
share (“Common Stock”) of Sinobiopharma, Inc., a Nevada corporation, at a
purchase price per Share of $0.10 (the “Purchase Price per Share”).
 
In consideration of the mutual covenants and agreements set forth herein, the
Company and the Subscriber hereby agree as follows:
 
1.           The Subscriber hereby agrees to purchase from the Company, and the
Company agrees to sell to the Subscriber, the number of Shares set forth on the
signature page of this Agreement at the Purchase Price per Share.  The total
purchase price (the “Purchase Price”) for the Shares subscribed for by the
Subscriber is set forth on the signature page of this Agreement.
 
2.           Payment of the Purchase Price shall be made by wire transfer in
accordance by wire transfer in accordance with the instructions from the
Company.   The Company will have the Shares issued within 5 business days after
its receipt of payment of the Purchase Price.
 
3.           The Company is offering a maximum of 15,000,000 shares of Common
Stock at the Purchase Price per Share on a best efforts basis, with no minimum
number of Shares being sold.  As a result, the Subscriber understands that it is
possible that the Company will not receive any proceeds from the sale of Shares
other than the purchase price of the Shares previously sold by the Company, if
any, and the Purchase Price of the Shares being purchased by the Subscriber. The
Company may offer the Shares during the Subscription Period.  The Subscription
Period is the period ending on January 15, 2010, which date may be extended by
the Company on one or more occasions, for a maximum of 30 additional days.
 
4.           The Subscriber understands and agrees that, after the Company’s
receipt of this Agreement, the Company will review the Subscriber’s eligibility
and will determine whether to accept or reject this subscription in whole or in
part.  The Company may determine to reject this subscription in whole or in part
in its sole and absolute discretion.  If this subscription is accepted in whole,
then the Company will issue the Shares subscribed for to the Subscriber.  If
this subscription is rejected in whole, this Agreement and any other
subscription materials will be promptly returned to the Subscriber and the
Subscriber’s subscription payment will be refunded to the Subscriber without
interest.  In that event, the Subscriber and the Company will have no further
rights or claims against each other by virtue of this Agreement.  If this
subscription is accepted in part and rejected in part, the Company is authorized
to amend this Agreement to reflect the number of Shares for which this
subscription is accepted, and the Company will issue the Shares as to which this
subscription is accepted.  The Company reserves the right to terminate this
offering at any time.
 

 
 

--------------------------------------------------------------------------------

 

5.           The Company hereby represents, warrants, covenants and agrees to
the Subscriber that:
 
(a)           Organization and Qualification. The Company and each of its
subsidiaries (each a “Subsidiary” and collectively, the “Subsidiaries”) is an
entity incorporated or otherwise organized and validly existing under the laws
of its jurisdiction of incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business. Neither the Company nor any Subsidiary is in violation of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.
 
(b)           Authorization; Enforcement. The Company has the requisite
corporate power and authority to execute and deliver this Agreement, to issue
the Shares, and to execute and deliver any other instrument or document
delivered or to be delivered pursuant to this Agreement (collectively, the
“Transaction Documents” and each, a “Transaction Document”) and to enter into
and to consummate the transactions contemplated by each of the Transaction
Documents (including the issuance and sale of the Shares) and otherwise to carry
out its obligations thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company or its stockholders in connection therewith. The Company has provided to
the Subscriber a copy of the action in writing by the Company’s board of
directors approving this sale of the Shares.  Each Transaction Document,
including this Agreement, has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except where enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights or by the effect of general equitable
principles.
 
(c)           Due Authorization.  The Shares, when issued upon payment of the
Purchase Price, and the shares of common stock, par value $0.0001 per share
(“Common Stock”), issuable upon conversion of the Shares, when issued upon such
conversion, will be duly and validly authorized and issued, fully paid and
non-assessable.
 
(d)           No Conflicts. The execution, delivery and performance of the
Transaction Documents and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate of incorporation or bylaws; (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected; (iii) to the Company’s
knowledge, conflict with, or result in or constitute any violation of, any
award, decision, judgment, decree, injunction, writ, order, subpoena, ruling,
verdict or arbitration award (each an “Order”) entered, issued, made or rendered
by any federal, state, local or foreign government or any other Governmental
Entity (as defined below), or any Law (as defined below), applicable to the
Company or any of its Subsidiaries, or to any of their respective properties or
assets, or to any shares; (iv) result in the creation or imposition of (or the
obligation to create or impose) any Lien on any of the properties or assets of
the Company or any of the Subsidiaries; or (v) conflict with, or result in or
constitute any violation of, or result in the termination, suspension or
revocation of, any Authorization (as defined below) applicable to the Company or
any of the Subsidiaries, or to any of their respective properties or assets, or
to any of the Shares, or result in any other impairment of the rights of the
holder of any such Authorization; except in the case of each of clauses (ii),
(iii), (iv) and (v), such as would not, individually or in the aggregate, have
or reasonably be expected to result in a (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(iii) adversely impair the Company’s ability to perform in any material respect
on a timely basis its obligations under any Transaction Document (any of (i),
(ii) or (iii), a “Material Adverse Effect”).
 

 
2

--------------------------------------------------------------------------------

 



 
(e)           Filings, Consents and Approvals. Assuming the accuracy of the
representations of the Subscriber set forth in Section 6 hereof, no registration
(including any registration under the Securities Act) or filing with, or any
notification to, or any approval, permission, consent, ratification, waiver,
authorization, order, finding of suitability, permit, license, franchise,
exemption, certification or similar instrument or document (each, an
“Authorization”) of or from, any U.S. or PRC court, arbitral tribunal,
arbitrator, administrative or regulatory agency or commission or other
governmental or regulatory authority, agency or governing body, domestic or
foreign, including without limitation any Trading Market (each, a “Governmental
Entity”), or any other person, or under any statute, law, ordinance, rule,
regulation or agency requirement of any Governmental Entity, (each, a “Law”), on
the part of the Company is required in connection with the execution or delivery
by the Company of the Transaction Documents or the performance by the Company of
its obligations under each of the Transaction Documents (including, the offer
and sale of the Shares by the Company to the Subscriber hereunder) except (i) as
would not have a Material Adverse Effect on the Company or its performance of
its obligations under the Transaction Documents, (ii) Form D and blue sky
filings, if required, and (iii) the filings contemplated by the Transaction
Documents.
 
(f)           Exemption from Registration. The offer, offer for sale, and sale
of the Shares has not been registered with the Commission.  The Shares are being
offered for sale and sold in reliance upon the exemptions from the registration
provided by Section 506 or by Regulation S of the Commission under the
Securities Act, it being understood that the Company will be relying upon the
representations of the Subscriber and the other subscribers in claiming such
exemption.
 
(g)           SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act of 1933 (the
“Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof, since January 1, 2009 (the
foregoing materials, including the exhibits thereto (together with any materials
filed by the Company under the Exchange Act, whether or not required), being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
timely filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension other than reports that
failure to file of which would not affect the ability of the holder of the
Company’s restricted Common Stock to sell such shares pursuant to Rule 144 of
the Securities and Exchange Commission (the “Commission”) under the Securities
Act after satisfying all applicable holding periods. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.
 

 
3

--------------------------------------------------------------------------------

 

(h)           Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not altered its method of accounting, (iii) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (iv) the Company has not issued any
equity securities to any officer, director or affiliate, as defined in Rule
144(a)(1) of the Commission under the Securities Act (“Affiliate”), except
pursuant to existing Company equity incentive plans, stock option plans, stock
option agreements, restricted stock agreements, stock ownership plans or
dividend reinvestment plans or as otherwise disclosed in the SEC Reports. The
Company does not have pending before the Commission any request for confidential
treatment of information.
 
(i)           Litigation. There are no actions, suits, inquiries, notices of
violation, proceedings or investigations pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
(ii) would have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor, to the Company’s knowledge,
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current director or
officer of the Company or any person who served in such capacity since January
1, 2009. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.
 
(j)           Taxes. Each of the Company and the Subsidiaries has filed all
necessary material federal, state and foreign income and franchise tax returns
and has paid or accrued all material taxes shown as due thereon, and neither the
Company nor any of its Subsidiaries has knowledge of a tax deficiency which has
been or might be asserted or threatened against it which could reasonably be
expected to result in a Material Adverse Effect.
 
(k)           Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, could result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) to the Company’s knowledge, is
or has been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws relating to taxes, environmental protection, kickbacks and false claims in
healthcare programs, occupational health and safety, product quality and safety
and employment, labor matters, except in each case as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Except as disclosed in the SEC Reports, the Company is in compliance
with the applicable requirements of the Sarbanes-Oxley Act of 2002 and the rules
and regulations thereunder promulgated by the Commission, except where such
noncompliance would not have or reasonably be expected to result in a Material
Adverse Effect.
 

 
4

--------------------------------------------------------------------------------

 

(l)           Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(m)           Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Subscriber shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement other
than such fees as may result from actions on the part of the Subscriber.
 
(n)           Disclosure. All disclosure provided to the Subscribers regarding
the Company, its business and the transactions contemplated hereby, taken
together, are complete, true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
6.           The Subscriber hereby represents, warrants, covenants and agrees as
follows:
 
(a)           The Subscriber understands that the offer and sale of the Shares
is being made only by means of this Agreement.  The Subscriber understands that
the Company has not authorized the use of, and the Subscriber confirms that he
is not relying upon, any other information, written or oral, other than material
contained in this Agreement and in material that has been publicly filed by the
Company with the Securities and Exchange Commission (the “Commission”).  The
Subscriber is aware that the purchase of the Shares involves a high degree of
risk and that the Subscriber may sustain, and has the financial ability to
sustain, the loss of his entire investment, understands that no assurance can be
given that the Company will be profitable in the future, that the Company may
need additional financing and that the failure of the Company to raise
additional funds when required may have a material adverse effect upon its
business.  The Subscriber understands that he is presently unable to publicly
sell the Shares pursuant to Rule 144 of the Commission pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), and that his ability
to sell the Shares in the public market is limited as provided in said Rule
144.  The Subscriber understands that there is no active market in the Common
Stock and the Company is not giving any assurance that an active market will
ever develop for the Common Stock, as a result of which the Subscriber may have
difficulty in selling the Shares if and when he may sell the Shares pursuant to
Rule 144 or any similar successor rule.  Furthermore, in subscribing for the
Shares, the Subscriber acknowledges that he is not relying upon any projections
or any statements of any kind relating to future revenue, earnings, operations
or cash flow or acquisitions in purchasing the Shares.
 
(b)           The Subscriber represents to the Company that the Subscriber is an
accredited investor within the meaning of Rule 501 of the Commission under the
Securities Act and she understands the meaning of the term “accredited
investor.”  The Subscriber further represents that the Subscriber has such
knowledge and experience in financial and business matters as to enable the
Subscriber to understand the nature and extent of the risks involved in
purchasing the Shares.  The Subscriber is fully aware that such investments can
and sometimes do result in the loss of the entire investment.  The Subscriber
has engaged his own counsel and accountants to the extent that he deems it
necessary.
 

 
5

--------------------------------------------------------------------------------

 

(c)           The Subscriber is not acquiring the Shares as a result of, and
will not itself engage in, any "directed selling efforts" (as defined in
Regulation S) in the United States in respect of the Shares which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of the Shares; provided, however, that the Subscriber may sell or
otherwise dispose of the Shares pursuant to registration thereof under the
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements.
 
(d)           The Subscriber acknowledges and agrees that none of the Shares
have been registered under the Securities Act, or under any state securities or
"blue sky" laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons, as that term is defined in Regulation S, except in accordance with
the provisions of Regulation S, pursuant to an effective registration statement
under the Securities Act, or pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act and in each
case in accordance with applicable state securities laws.
 
(e)           The Subscriber acknowledges and agrees that the Issuer will refuse
to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the Securities Act or pursuant to an available exemption from the
registration requirements of the Securities Act and in accordance with
applicable state and provincial securities laws.
 
(f)           The Subscriber represents and warrants that no broker or finder
was involved directly or indirectly in connection with his or her purchase of
the Shares pursuant to this Agreement. The Subscriber shall indemnify the Issuer
and hold it harmless from and against any manner of loss, liability, damage or
expense, including fees and expenses of counsel, resulting from a breach of the
Subscriber’s warranty contained in this Paragraph 5(f).
 
(g)           The Subscriber understands that he or she has no registration
rights with respect to the Shares.
 
(h)           The Subscriber is not a citizen or resident of the United States.
 
(i)           The Subscriber is acquiring the Shares for his or her own account,
for investment only and not with a view to resale or distribution and, in
particular, it has no intention to distribute either directly or indirectly any
of the Shares in the United States or to U.S. Persons, and no other person has a
direct or indirect beneficial interest in such Shares;
 
(j)           The Subscriber is not an underwriter of, or dealer in, the common
stock of the Issuer, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares.
 
(k)           The Subscriber was not induced to invest by any form of general
solicitation or general advertising including, but not limited to, the
following: (i) any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over the news
or radio; and (ii) any seminar or meeting whose attendees were invited by any
general solicitation or advertising.
 

 
6

--------------------------------------------------------------------------------

 

(l)           No person has made to the Subscriber any written or oral
representations:
 
(i)           that any person will resell or repurchase any of the Shares;
 
(ii)           that any person will refund the purchase price of any of the
Shares;
 
(iii)           as to the future price or value of any of the Shares; or
 
(iv)           that any of the Shares will be listed and posted for trading on
any stock exchange or automated dealer quotation system or that application has
been made to list and post any of the Shares of the Issuer on any stock exchange
or automated dealer quotation system.
 
(m)           The Subscriber will not transfer any Shares except in compliance
with all applicable federal and state securities laws and regulations, and, in
such connection, the Company may request an opinion of counsel reasonably
acceptable to the Company as to the availability of any exemption.
 
(n)           The Subscriber represents and warrants that the address set forth
on the signature page is his true and correct address, and understands that the
Company will rely on this representation.
 
(o)           The Subscriber is not an associate of a registered broker-dealer.
 
(p)           If the Subscriber is a corporation, partnership, trust or other
entity, the Subscriber represents and that (i) it is authorized and otherwise
duly qualified to purchase and hold the Shares; (ii) this Subscription Agreement
has been duly and validly authorized, executed and delivered and constitutes the
legal, binding and enforceable obligation of the Subscriber, and (iii) the
individual who executed this Agreement on behalf of the Subscriber is authorized
to do so.
 
(q)           The Subscriber acknowledges that the Company has made no
representation or warranties except as expressly set forth in this Agreement.
 
7.           The proceeds from the sale of the Shares will be used for working
capital and other corporate purposes.
 
8.           All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier or messenger against receipt thereof or sent by registered or
certified mail (air mail if overseas), return receipt requested or by telecopier
if receipt of transmission is confirmed by the recipient or if transmission is
confirmed by mail as provided in this Section 8.  Notices shall be deemed to
have been received on the date of receipt.  Notices shall be sent to the Company
at Sinobiopharma, Inc. at the address set forth as the beginning of this
Agreement to the attention of the person executing this Agreement on behalf of
the Company and to the Subscriber at his address and telecopier number set forth
on the records of the Company.  A copy of any notice to the Company shall be
sent to Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd floor, New York,
New York 10006, Attention Gregory Sichenzia, telecopier: (212) 930-9725, e-mail:
gsichenzia@srff.com.  Either party may change the address or person to whom
notice should be by notice given in the manner set forth in this Section 8.
 
9.           a)           This Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof, superseding any and
all prior or contemporaneous oral and prior written agreements, understandings
and letters of intent.  This Agreement may not be modified or amended nor may
any right be waived except by a writing which expressly refers to this
Agreement, states that it is a modification, amendment or waiver and is signed
by all parties with respect to a modification or amendment or the party granting
the waiver with respect to a waiver.  No course of conduct or dealing and no
trade custom or usage shall modify any provisions of this Agreement.
 

 
7

--------------------------------------------------------------------------------

 



 
(b)           This Agreement and the rights of the parties shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.  Each party
hereby (i) consent to the exclusive jurisdiction of the United States District
Court for the Southern District of New York and state courts of the State and
County of New York in any action relating to or arising out of this Agreement,
(ii) agrees that any process in any such action may be served upon it either (x)
by certified or registered mail, return receipt requested, or by hand delivery
or overnight courier service which obtains evidence of delivery, with the same
full force and effect as if personally served upon such party in New York City
or (y) any other manner of service permitted by law, and (iii) waives any claim
that the jurisdiction of any such tribunal is not a convenient forum for any
such action and any defense of lack of in personam jurisdiction with respect
thereto. The parties executing this Agreement and other Transaction Documents
agree to waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney’s fees and costs.
 
(c)           In the event that any provision of this Agreement or any other
Transaction Document is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative only to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 
(d)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto, and their respective successors and permitted assigns.
 
(e)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same document.
 
(f)           The various representations, warranties, and covenants set forth
in this Agreement or in any other writing delivered in connection therewith
shall survive the issuance of the Shares.
 
Please confirm your agreement with the foregoing by signing this Agreement where
indicated.                
 














[Signature on next page]

 
8

--------------------------------------------------------------------------------

 



 
Number of Shares Subscribed for: ______________
 
Total Purchase Price: $______________   
Very truly yours,
 
________________________________
[Name of Subscriber]
 
By:______________________________                                                             
Name:
Title:



The undersigned is an accredited investor pursuant to Item ____ of Exhibit A.
 
 
Address: ______________________________________________________                                                                                                                    
 
Telecopier
Number: __________________________                                                    
 
e-mail: ____________________________________                                                    
 
Social Security or Taxpayer ID
No.: ___________________________                                                                                   
 


Accepted this _____ day of January, 2010


SINOBIOPHARMA, INC.
 
 
By: ______________________________


Name:  Lequn Huang
Title:   Chief Executive Officer


This subscription is accepted for the full amount subscribed for unless a lesser
amount is set forth below.


Amount Accepted:
$ _____________________                                                              


 



 
9

--------------------------------------------------------------------------------

 

Exhibit A


Accredited Investors


A Subscriber who meets any one of the following tests is an accredited investor:


(a)           The Subscriber is an individual who has a net worth, or joint net
worth with the Subscriber’s spouse, of at least $1,000,000.


(b)           The Subscriber is an individual who had individual income of more
than $200,000 (or $300,000 jointly with the Subscriber’s spouse) for the past
two years, and the Subscriber has a reasonable expectation of having income of
at least $200,000 (or $300,000 jointly with the Subscriber’s spouse) for the
current year.


(c)           The Subscriber is an officer or director of the Company.


(d)           The Subscriber is a bank as defined in section 3(a)(2) of the
Securities Act or any savings and loan association or other institution as
defined in section 3(a)(5)(A) of the Securities Act whether acting in its
individual or fiduciary capacity.


(e)           The Subscriber is a broker or dealer registered pursuant to
section 15 of the Securities Exchange Act of 1934.


(f)           The Subscriber is an insurance company as defined in section 2(13)
of the Securities Act.                   


(g)           The Subscriber is an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
section 2(a)(48) of that Act.


(h)           The Subscriber is a small Business Investment Company licensed by
the U.S. Small Business Administration under section 301(c) or (d) of the Small
Business Investment Act of 1958.


(i)           The Subscriber is an employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.


(j)           The Subscriber is a private business development company as
defined in section 202(a)(22) of the Investment Advisers Act of 1940.


(k)           The Subscriber is an organization described in Section 501(c)(3)
of the Internal Revenue Code, corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
securities offered, with total assets in excess of $5,000,000.


(l)           The Subscriber is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Commission under the Securities Act.


(m)           The Subscriber is an entity in which all of the equity owners are
accredited investors (i.e., all of the equity owners meet one of the tests for
an accredited investor).


If an individual investor qualifies as an accredited investor, such individual
may purchase the Shares in the name of his or her individual retirement account
(“IRA”).

 
10

--------------------------------------------------------------------------------

 
